DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered. Claims 6 and 10-14 have been amended. Claims 1-5 and 18-19 have been cancelled. Claims 6-17 and 20 are currently pending in this application. Of the above claims 14-17 and 20 have been withdrawn and claims 6-13 are currently pending for examination.


                                                          Response to Arguments
3.	The applicant's arguments filed on 10/25/2021 regarding claims 6-13 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (US 2018/0199176 A1), hereinafter “Srivatsa” in view of KASSLIN et al. (US 2012/0052802 A1), hereinafter “Kasslin”.
Regarding claim 6, Srivatsa discloses an electronic device (Figs. 1-4) comprising: 
at least one communication circuit (Figs. 1-4, block diagram of a device); 
a processor operatively connected to the at least one communication circuit (Figs. 1-4, block diagram of a device); and 
a memory operatively connected to the processor (Figs. 1-4, block diagram of a device), wherein the memory stores instructions that, when executed, cause the processor to: 
pair a first external electronic device based on a Bluetooth protocol, using the at least one communication circuit (Figs. 1-4, paragraph [0049], exchange pairing request with the accessory device using BT technology);  
receive, from the second external electronic device, an empowerment request (Figs. 1-4, paragraphs [0053], [0054], disconnect message) for allowing the second external electronic device to transmit, to the first external electronic device, a packet using the first connection (Figs. 1-4, paragraphs [0053], [0054], second device may communicate a disconnect message to the first device (e.g., over the Internet or through the cloud-based server) for the purpose of transitioning the accessory device from the first user device to the second user device); 
in response to receiving the empowerment request (Figs. 1-4, paragraphs [0053], [0054], in response to disconnect message), transmit, to the second external 2DOCKET No. SAMS13-02614 APPLICATION No. 16/657,996 PATENT electronic device, an empowerment approval response which allows the second external electronic device to transmit, to the first external electronic device using the first connection (Figs. 1-4, paragraphs [0053], [0054], as the accessory device may already be actively paired with the first device, the second device may communicate a disconnect message to the first device (e.g., over the Internet or through the cloud-based server) for the purpose of transitioning the accessory device from the first user device to the second user device; in some implementations, the accessory may alternatively communicate the disconnect message), a packet including an access code of the electronic device generated based on the link information (Figs. 1-4, paragraphs [0053], [0054], link key information associated with the accessory device) ; and 
after transmitting the empowerment approval response, cease transmission of a packet to the first external electronic device using the first connection (Figs. 1-4, paragraphs [0053], [0054], second user device may use the information received at 404/406, such as link key information associated with the accessory device, in order to connect with the accessory device; similarly, the accessory device may use the information received at 408, such as link key information associated with the second user device, in order to connect with the second user device), and 
wherein after the electronic device transmits the empowerment approval response to the second external electronic device (Figs. 1-4, paragraphs [0053], [0054], similarly, the accessory device may use the information received at 408, such as link key information associated with the second user device, in order to connect with the second user device), the second external electronic device is capable of transmitting a packet to the first external electronic device using the first connection without establishing another connection between the second external electronic device and the first external electronic device (Figs. 1-4, paragraphs [0053], [0054], This enables the second user device and the accessory device to more easily and efficiently connect with each other without requiring a pairing procedure; thus, the accessory device may disconnect from the first user device and may establish a new connection with the second user device).
While Srivatsa implicitly refers to “transmit link information, which is associated with the first connection between the electronic device and the first external electronic device and which includes information for tracking channel hopping of the first connection between the electronic device and the first external electronic device, to a second external electronic device using the at least one communication circuit” (Fig. 4, paragraphs [0009], [0050], various items relevant to the accessory device and/or to establishing a connection with the accessory device, such as link keys, addresses, and/or other information), Kasslin from the same or similar field of endeavor discloses transmit link information, which is associated with the first connection between the electronic device and the first external electronic device (Figs. 6-7, paragraphs [0036], [0075], ChannelMap=Contains the channel map indicating Used and Unused data channels; every channel is represented with a bit positioned as per the data channel index)  and which includes information for tracking channel hopping of the first connection (Figs. 6-7, paragraphs [0076], [0081]-[0082], Hop=Indicates the hopIncrement used in the data channel selection algorithm) between the electronic device and the first external electronic device, to a second external electronic device using the at least one communication circuit (Figs. 6-7, paragraphs [0036], [0075], master device may assume the role of an advertiser of the existing connection and may begin transmitting an advertising channel packet/PDU to inform third party devices about the existing connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmit link information, which is associated with the first connection between the electronic device and the first external electronic device and which includes information for tracking channel hopping of the first connection between the electronic device and the first external electronic device, to a second external electronic device using the at least one communication circuit” as taught by Kasslin, in the system of Srivatsa, so that it would provide a method relates scanning advertising channel packet to adapt connection parameters and synchronize to the existing connection (Kasslin, paragraph [0035]).

Regarding claim 8, Srivatsa discloses the electronic device and the second external electronic device belong to a same account or a same account group, and wherein the instructions cause the processor to: transmit the link information to the second external electronic device, directly or via an  external server (paragraph [0009], a first user equipment (UE) device associated with a certain user (or included in a specified set/group of UE devices) may establish a first communication link with an accessory device and transmit link (pairing) information associated with this communication link to a server, such as a cloud server; the server may share this (first) link information with other UEs associated with the same user as the first UE (or belonging to the same specified group of UE devices as the first UE device); link information associated with these other UE devices (i.e. second link information) may equally be shared with the accessory device, and the first link information and second link information may then be useable by the other UE devices and the accessory device in establishing respective communication links between any of the other UE devices and the accessory device).

Regarding claim 11, Srivatsa in view of Kasslin disclose the electronic device according to claim 6.
Kasslin further discloses the empowerment request includes at least one of empowerment start time information or empowerment time interval information (Figs. 6, 7, paragraphs [0081]-[0082]; parameter WinOffset (Connection event time) indicates start time of the next or a subsequent connection event; time window during which the next or a subsequent connection event will start).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the empowerment request includes at least one of empowerment start time information or empowerment time interval information” as taught by Kasslin, in the system of Srivatsa, so that it would provide a method relates scanning advertising channel packet to adapt connection parameters and synchronize to the existing connection (Kasslin, paragraph [0035]).

6.	Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Srivatsa et al. (US 2018/0199176 A1), hereinafter “Srivatsa” in view of KASSLIN et al. (US 2012/0052802 A1), hereinafter “Kasslin” in view of LEE et al. (US 2017/0223615 A1), hereinafter “Lee”.
Regarding claim 7, Srivatsa in view of Kasslin disclose the electronic device according to claim 6.

However, Lee from the same or similar field of endeavor discloses the instructions cause the processor to: 
pair the second external electronic device based on the Bluetooth protocol, using the at least one communication circuit (Figs. 2, 4, 24, paragraph [0437], [0528]; performing the BLE connection (alternatively, pairing) procedure) and 
transmit the link information to the second external electronic device, using a link manager message (Figs. 2, 4, 24, paragraphs [0156], [0326]; performing security (authentication, pairing, encryption) function by link manager).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “pair the second external electronic device based on the Bluetooth protocol, using the at least one communication circuit and transmit the link information to the second external electronic device, using a link manager message” as taught by Lee, in the combined system of Srivatsa and Kasslin, so that it would provide a method for reducing power consumption by deactivating another alternative communication means in addition to the Bluetooth low energy communication (Lee, paragraph [0010]).

Regarding claim 9, Srivatsa in view of Kasslin disclose the electronic device according to claim 6.

However, Lee from the same or similar field of endeavor discloses the link information includes address information of the first external electronic device, frequency hop synchronization (FHS) packet information, link key information, used channel map information, and service discovery protocol (SDP) information (Figs. 1-3, Table 5, paragraphs [0361]-[0362]; example of parameters constituting the detailed information in Table 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the link information includes address information of the first external electronic device, frequency hop synchronization (FHS) packet information, link key information, used channel map information, and service discovery protocol (SDP) information” as taught by Lee, in the combined system of Srivatsa and Kasslin, so that it would provide a method for reducing power consumption by deactivating another alternative communication means in addition to the Bluetooth low energy communication (Lee, paragraph [0010]).

Allowable Subject Matter
11.	Claims 10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,

(3) that all independent claims were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10, 12 and 13, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “after ceasing the transmission, transmit another empowerment request to the second external electronic device; and when an empowerment approval response according to the other empowerment request is received from the second external electronic device, resume the transmission to the first external electronic device using the first connection”.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SITHU KO/           Primary Examiner, Art Unit 2414